Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 10/11/2021 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections identified in the previous office action. The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 6-7, and 9-11 are allowed. 
The following is an examiner's statement of reasons for allowance. 
Regarding claim 6 the prior art of record documents, individually or in combination, fail to anticipate or render obvious correcting an average value MSD of a square of distance of displacement of the measurement target particle using the square of the flow velocity, in conjunction with the remaining claim limitations.

Claims 7, and 9-11 are allowable due to at least their dependency on claim 6.
Reason for Allowance
Regarding claim 6, the closest prior art found by the examiner includes:

Santiago et al. (J G Santiago, S T Wereley, C D Meinhart, D J Beebe, R J Adrian; Experiments in fluids 25 (4), 316-319; “Santiago”)
Grier et al. (US 20140333935A1, “Grier”
Ichiki et al. (US 20180100793 A1, “Ichiki”
Santiago in figures 1-2 discloses a method for a targeted Brownian particles (at least at Abstract) in a flow field inside a flow passage of an optical cell (FIG.2; Hele-Shaw flow and description given at part 2.4), comprising: in a device (FIG.1)  including a light irradiation unit 

Grier , as an analogous art teaches in figure 1A a similar system(10; ¶0008- Holographic particle tracking)  using laser (20) at a wavelength λ (¶0022) and obtaining an amount of movement (¶0031and¶0040- particle displacement 2€j2), of each tracer particle (12, 30) from movement of the bright spot (FIG.1B-in particle tracking analysis Nano particles are visualized as bright spots) and correcting a Brownian motion component (Eq.3, 2D0t) from a correlation (Eq.3) between an average value of variations of the amount of movement (mean-square displacement) and Brownian motion (due to the D0).

Ichiki as an analogous art teaches in ¶0057 a similar system (FIG. 1- 100) obtaining particle size (d) of the measurement target particle.

Santiago fails to disclose an average value MSD of a square of distance of displacement of the measurement target particle using the square of the flow velocity.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856